                      Case 1:19-cv-10208-VSB Document 20 Filed 01/22/20 Page 1 of 2




                                               THE CITYOFNEWYORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                                    STEFANOPEREZ
Corporation Counsel
                                                   100 CHURCH STREET                                  AssistantCorporation Counsel
                                                   NEW YORK, NY 10007                                        Phone:(212)356-2381
                                                                                                                Fax:(212)356-3509
                                                                                                                sperez@law. nyc. gov



                                                                                January21, 2020
        VIAECF
                                                                                    1/22/2020
        Hon. Vemon S. Broderick
        United States District Judge                               Plaintiff is reminded that it is his responsibility to amend
        United States District Court, Southern District ofNew York his complaint if he wishes to name as defendants any of the
        Thurgood.Marshall United States Courthouse                 John and Jane Does identified herein by Defendants. The
        40 Foley Square,Room 415                                   Clerk of Court is directed to mail a copy of this
        New York, NY 10007                                               endorsement to the pro se Plaintiff.



                          Re:    Eslam Hassan v. Ca tain JohnDoe et al., 19-CV-10208 (VSB)
        Your Honor:

                     I am the attorney in the Office of the Corporation Counsel of the City ofNew
        York assignedto thedefenseoftheabovematter. I respectfully writeinresponseto theCourt's
        Valentin OrderdatedNovember 6,2019. I alsowriteto respectfully request thattheCourtgrant,
        suasponte defendant Warden Kenneth Stukes an enlargement oftime, from January 21,"2020
       untnMar<;h 2 2020to answer or otherwise respond to the Complaint and the'Amended
       Complaint/ This is the first such request in this matter. This Office was unable to obtain
       consent from plaintiff, who appears in this matter pro se, as he is presently incarcerated and
       cannotbereachedexpeditiously. Theforegoingrequestwill notaffectanyotherscheduleddates
       in this matter.


                      By way of background, plaintiff filed the Complaint on October 31, 2019,
       alleging that on October 27, 2016, his constih.itional rights were violated while he was detained
       at the Otis Bantum Correctional Center on Rikers Island. See Dkt. No. 2. On November 6.
       2019, the Court ordered defendants City of New York and Warden Kenneth Stakes to waive
       serviceofsummons. 2 SeeDkt.No.7. TheCourtfurtherorderedtheOfficeoftheCoiporation
       Counsel to provide the identities ofthe Jane and JohnDoe defendants. Id.

                         This Office requires time to determine, pursuant to Section 50-k ofthe New York
       General Municipal Law, and based on a review of the facts of the case, whether we may

        OnDecember12^2019,theCourtorderedthatdieoperativepleadinginthismattershallbeplaintiff'sComplaint
       ^^is^le^ded co?lpl. ainttakentogether- Defendant Stakes' response totheComplaint isdueonJmuaryZl,
       2020. Defendant Stakes' response to theAmended Complaint is dueonMarch2, 2020.
        Defendants City ofNewYork andWardenKenneth Stakes waived service ofsummons.
         Case 1:19-cv-10208-VSB Document 20 Filed 01/22/20 Page 2 of 2



 represent Warden Kenneth Stukes. SeeMercuric v. The Cit ofNew York et. al., 758 F.2d 862.
 864:65^2d cir- 1985) (quoting Williams v. Ci of New York et. al., 64 N.Y.2d 800. 486
 ?1 :8:2? 91^ ^98? (decision whether to represent individual defendants is made by the
 Corporation Counsel as set forth in state law)). "Until wemeet with Warden Stukes,"wecannot
 m?^a reprcsentation
 ,
                     decision or appearonhisbehalf. Further, should this Officeappear~on
 I5el!?f?wayd
    the
               Kenneth
                en          Stukes we will need this additional time to
                                                                        investigate the   alfegations
 m
       complaint     and Amended Complaint regarding his                          the~mcident
                                                            involvement, if any, in
 alleged by plaintiff in accordance with our obligations under Rule 11 of the Federal Rules of
 Civil Procedure.

               Pursuant to the Court's Valentin Order, upon infonnation and belief, the
following Janeand JohnDoe defendants arehereby identified as: Correction Captain Sedeke
Kamara^ ShieldNo. 1737; Correction Officer James Crum, Shield No. 4260; Correction Officer
JeffreyLey'. shieldNo- 6971_; correction Officer GreiggJohnson, ShieldNo. 13917; Correction
Officer William Llarch, Shield No. 3352; Correction Officer Alecia Dawson, Shield'No. "17722:
andD^r.IgweOkechukuru, MD. As ofthiswriting, I havebeenunableto identifytheindividual
identified byplaintiffastheJaneDoenursewho allegedly hada medical visitwithpiauitiffon
^S^, 27' ?01?' bet^een 9:30 p.m-midnight. ~ I am still in the process"o7reviewing
plaintiffs medicalrecordsinanefforttolocateanyidentifyinginfomiation forNurseJaneDoe.
            Accordingly, I respectfully request that the Court grant, sua sponte, defendant
WardenKenneth Stakesan enlargement oftime, from January21, 2020until March2, 2020. to
answerorotherwiserespondto theComplaint andtheAmendedComplaint.
               Thank you for your consideration herein.

                                                            Respectfully submitted,



                                                            Stefan    erez
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division
       BY FIRST-CLASSMAIL
To:    Eslam Hassan
       PlaintiffPro Se
       Sing Sing Correctional Facility
      354 Hunter Street
      Ossining,NewYork 10562-5442
